Title: Thomas Jefferson to John F. Watson, 29 February 1816
From: Jefferson, Thomas
To: Watson, John Fanning


          
            Sir
            Monticello Feb. 29. 16.
          
          Your favor of the 5th inst. has been recieved, as are also the 7th and 8th volumes of the Review, and I now inclose you 13. Dollars, the amount of the last 5. volumes as nearly as I can come, there being no fractions of Dollars in our bank bills. those inclosed are of Richmond as desired. I shall be glad to recieve from mr Earle the other volumes as fast as they come out: Accept the assurance of my respects
          Th: Jefferson
        